         Case 1:18-cv-00513-DAD-JLT Document 73 Filed 04/27/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JAMIEN WASHINGTON,                                 1:18-cv-00513-DAD-JLT (PC)

                          Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM FOR REMOTE
 v.                                                 APPEARANCE OF JAMIEN
                                                    WASHINGTON,
 M. SEXTON, et al.,                                 CDCR NO. P-31014

                          Defendants.               DATE: May 24, 2021
                                                    TIME: 9:30 a.m.

        Jamien Washington, CDCR # P-31014, is a necessary participant in court proceedings on
May 24, 2021, and is confined at California State Prison, Corcoran, in the custody of the
Warden. To secure the inmate’s attendance, a Writ of Habeas Corpus ad Testificandum shall
issue commanding the custodian of the prison to produce the inmate before Magistrate Judge
Barbara A. McAuliffe, United States District Court, Eastern District of California, by Zoom
video conference on May 24, 2021, at 9:30 a.m.

                           ACCORDINGLY, THE COURT ORDERS:

      1. A Writ of Habeas Corpus ad Testificandum shall issue under the seal of this Court,
         commanding the Warden to produce the inmate named above to appear for proceedings
         in United States District Court at the date and time above, by Zoom video conference,
         until completion of the proceedings or as ordered by the Court; and

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of California State Prison, Corcoran

        WE COMMAND you to produce the inmate named above to appear
before Judge McAuliffe on the date and time above, by Zoom video conference,
until completion of the proceedings or as ordered by the Court.

       FURTHER, you are ordered to notify the Court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

      Dated:    April 27, 2021                            _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
